                       UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
     Plaintiff,                              )
                                             )
v.                                           )    Case No. CR-19-081-C
                                             )
SHAWN MICHAEL THIBEAULT,                     )
                                             )
     Defendants.                             )

                                         ORDER

         Now before the Court is Defendants’ Unopposed Motion for Extension of Time

Within Which to File Pre-Trial Motions and Notices of Defenses and to Continue Trial

(Doc. No. 16), in which Shawn Michael Thibeault requests that the jury trial set on the

Court’s May 2019 jury trial docket be continued to the August 2019 docket and that the

deadline for pretrial motions be extended to August 1, 2019. Defendant also have filed

written waiver of rights under the Speedy Trial Act, 18 U.S.C. § 3161. See Docs. No. 15.

The United States does not oppose the Motion.

         The Speedy Trial Act, 18 U.S.C. § 3161, provides that a person accused of a crime

is generally entitled to a trial within 70 days of the filing of the charge or the accused’s

appearance on that charge. 18 U.S.C. § 3161(c)(1). When a requested continuance would

cause a violation of the statutory time limit, a court may grant the continuance only if it

finds that the period of delay is excludable under a specific provision of the Act. 18 U.S.C.

§ 3161(h). When, as here, a continuance is sought on the basis of the “ends of justice”

under 18 U.S.C. § 3161(h)(7), the Court must decide whether the purpose served by

granting the requested continuance outweighs the best interests of the public and the
defendants to a speedy trial.

       Defendants argue that additional time is needed for review of discovery, receipt of

requested records necessary to discernment of defenses, and preparation for trial. Based on

the undisputed information presented by Defendant, the Court determines that the ends of

justice served by granting a continuance of the existing deadlines to allow Defendant to

thoroughly review discovery materials and to properly prepare for trial outweigh the best

interests of the public and the Defendants to an earlier trial setting. The Court further

determines that the period of delay caused by the granting of the motion is excludable for

purposes of the Speedy Trial Act, under 18 U.S.C §3161(h)(7), on the basis that the failure

to grant a continuance would deny counsel the time reasonably necessary for effective

preparation, taking into account the exercise of due diligence.

       Accordingly, Defendant’s Motion to continue the jury trial and extend the pretrial

motion deadline (Doc. No.16) is GRANTED. The jury trial currently scheduled for the

May 2019 trial docket is continued to the August, 2019 trial docket, which is scheduled to

begin on August 13, 2019. All pretrial motions shall be filed and served on or before July

15, 2019. The party opposing the motion shall file and serve a response within 9 days

after the motion is filed. All other documents and materials shall be filed in accordance

with the deadlines in the Federal Rules of Criminal Procedure and this Court’s Local

Criminal Rules.

       IT IS SO ORDERED this 29th day of May 2019.
